'-.
NOTE: This order is nonprecedential
United States Court of AppeaIs
t for the Federal Circuit
AVENTIS PHARMA S.A. AND SANOFI-AVENTIS U.S.
LLC, -
Plaintiffs-Appellan,ts,
V.
ACCORD HEALTHCARE INC. USA,
Defendamf-Appellee.
2011-1442
Appeal from the United States District Court for the
District; of De1aware in case no. 11-CV-0018, Chief Judge
Gregory M. S1eet.
ON MOTION
ORDER
Upon consideration of Aventis Pharma S.A. and san-
ofi-aventis U.S., LLC’s unopposed motion to stay the
briefing schedule pending the court’s disposition of
Aven,tis Ph,arma S.A. u. Hospirc1 Inc, 2011-1018,
IT ls 0R1)ERED TH.AT:

"*a
AVENTIS PHARMA V. ACCORD HEALTHCARE 2
(1) The motion is granted Aventis is directed to in-
form the court within 14 days of the disposition of 2011-
1018 how it believes this appeal should proceed. Accord
Healthcare lnc., USA, may also respond within that time.
(2) A copy of this order shall be transmitted to the
merits panel that is assigned to hear 2011-1018.
FoR THE CoUR'r
JUL 20 2011
/s/ J an Horbaly
Date J an Horbaly
Clerk
ccc George F. Pappas, Esq.
Michael R. DzWonczyk, Esq.
821 sscoun1E§EE\i=)PEALs ma
mr FEo RALclRcun
JUL 2 0 2011
JAN HDRBALY
Cl.ERK